        Case 1:18-cv-01551-ESH Document 141 Filed 09/16/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


  LUCAS CALIXTO, et al.

                Plaintiffs,

                         v.
                                                     Civil Action No.18-1551 (ESH)
  UNITED STATES DEPARTMENT OF
  THE ARMY, et al.,

                 Defendants.


                               DEFENDANTS’ STATUS REPORT

       In accordance with the Court’s Order entered on August 13, 2018 (ECF No. 23),

Defendants respectfully submit this bi-weekly status report. The Court’s order requires

Defendants to provide bi-weekly status reports “with any updates regarding [1] the Army’s

policy with respect to administrative separation procedures applicable to DEP and DTP

members, as well as [2] any intention to discharge any DEP or DTP members in accordance with

this policy.” Order (ECF No. 23) at 2.

       1. The Army’s October 26, 2018 policy memorandum (ECF No. 50-1), with regard to

MAVNIs who receive unfavorable MSSRs and/or MSSDs, remains in effect and has not been

changed or otherwise amended.

       2. As of the date of this report, the Army has not initiated any administrative separations

pursuant to the October 26, 2018 policy memorandum (ECF No. 50-1).

Dated: September 16, 2019                    Respectfully submitted,

                                             JESSIE K. LIU
                                             D.C. Bar # 472845
                                             United States Attorney

                                             DANIEL F. VAN HORN
Case 1:18-cv-01551-ESH Document 141 Filed 09/16/19 Page 2 of 2



                            D.C. Bar # 924092
                            Chief, Civil Division

                      By:   /s/Jeremy A. Haugh
                            JEREMY A. HAUGH
                            Special Assistant United States Attorney
                            555 4th Street, N.W.
                            Washington, D.C. 20530
                            (202) 252-2574
                            jeremy.Haugh@usdoj.gov

                            Attorneys for Defendants




                               2
